Title: Abigail Adams to John Quincy Adams, 17 January 1787
From: Adams, Abigail
To: Adams, John Quincy


     
      My dear Son
      London Janry 17 1787
     
     I wrote you so largly by the Newyork December packet, that a few lines must now suffice. I cannot let a vessel sail without some token from me, and tho I do not insist upon Letter for Letter, you should recollect how dissapointed you used to be when your Friends omitted writing.
     Your Aunt Cranch wrote me in the fall, that you had been unwell with a swiming in your Head. I know by experience how dissagreeable that complaint is for I was Seaizd with it on my return from Holland, to an allarming degree untill I was Bled which relieved me. As you and I both are inclined to corpulence we should be attentive to excercise. Without this a Sedantary Life will infallibly destroy your Health, and then it will be of little avail that you have trim’d the midnight Lamp. In the cultivation of the mind care should be taken, not to neglect or injure the body upon which the vigor of the mind greatly depends. Youth are seldom wise, but by experience, and unhappily few are so attentive in the first portion of Life as to remark with accuracy the causes of indisposition occasiond by excesses, either of food animal or Mental. A great Student ought to be particularly carefull in the regulation of his diet, and avoid that bane of Health late suppers.
     I would advise you upon the approach of Spring to lose some Blood, the Headacks and flushing in your face with which you used to be troubled was occasiond by too great a Quantity of Blood in your Head. I know you will smile at these precautions, but if you do not heed them; repentance may come too late. Your Brothers Charles and Tommy will I hope be equally attentive, particularly the latter of Night damps and dews. Your sister I have had with me for these ten days suffering under a severe cold taken at Bath. I have not known her so sick since we left America. She is however getting better. With the Beau mond, we have made a Tour to Bath for a fortnight. We made up a party of ten or a Dozen Americans, Mr and Mrs Rucker and Miss Ramsey whom you know, were a part of the company. Your Pappa insisted upon my going, tho he could not, as the printers would have waited for him, not then having compleated his Book. I returnd to London quite surfeited with Balls concerts &c.
     The seditions in Massachusetts induced your Pappa to give to the World a Book which at first he designed only for a few Friends. He thought it was a critical moment and that it might prove usefull to his Countryman and tend to convince them that salutary restraint is the vital principal of Liberty, and that those who from a turbulent restless disposition endeavour to throw of every species of coercion, are the real Enemies of freedom, and forge chains for themselves and posterity.
     I send you by Captain Cushing half a dozen shirts. I shall have another half dozen ready for you by Barnard. Let me know if they fit.
     To day we have a Clerical party to dine with us, amongst whom are the two American Bishops dr Price dr Kippis dr disney Dr Rees and several other Clergymen. Adieu my dear son, and accept my best wishes this and every succeeding year of your Life, for Health of body and peace of mind, “for peace o virtue!, peace is all thy own.” Affectionatly yours,
     
      A A
     
     
      Inclosed is a little poetick peice written at the Hyde and the particular description I gave You of the owner and the place, will explain the peice to you.
      Accept the little coin inclosed if this and an other which I sent some time ago comes safe to your Hand, make a mark in your next letter thus.
     
    